
	
		II
		110th CONGRESS
		2d Session
		S. 3318
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2008
			Mr. Grassley introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for recognition of equality of physician work in all geographic areas
		  and revisions to the practice expense geographic adjustment under the Medicare
		  physician fee schedule.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Medicare Physician Payment Equity
			 Act of 2008.
		2.Recognition of
			 equality of physician work in all geographic areas under the Medicare physician
			 fee scheduleSection
			 1848(e)(1) of the Social Security Act (42 U.S.C. 1395w–4(e)(1)) is
			 amended—
			(1)in subparagraph
			 (A), in the matter preceding clause (i), by striking subparagraphs
			 (B) through the Secretary and inserting the
			 succeeding provisions of this paragraph, the Secretary; and
			(2)by inserting
			 after subparagraph (E) the following new subparagraph:
				
					(F)Recognition of
				equality of physician work in all geographic areasIn recognition
				of the fact that the physician work for a service is the same in all geographic
				areas, and should be similarly valued under this title, for services furnished
				on or after January 1, 2010, the geographic index for physician work under
				subparagraph (A)(iii) shall be 1.0 in all fee schedule
				areas.
					.
			3.Revisions to the
			 practice expense geographic adjustment under the Medicare physician fee
			 schedule
			(a)Establishment
			 of floorSection 1848(e)(1)
			 of the Social Security Act (42 U.S.C. 1395w–4(e)(1)) is amended by adding at
			 the end the following new subparagraph:
				
					(H)Floor at 1.0 on
				practice expense geographic indexAfter calculating the practice
				expense geographic index in subparagraph (A)(i), for purposes of payment for
				services furnished in 2009, the Secretary shall increase the practice expense
				geographic index to 1.0 for any locality for which such practice expense
				geographic index is less than
				1.0.
					.
			(b)More
			 appropriate recognition of practice expense differences in employee wages and
			 office rents among geographic areasSection 1848(e)(1) of the
			 Social Security Act (42 U.S.C. 1395w–4(e)(1)), as amended by subsection (a), is
			 amended by adding at the end the following new subparagraph:
				
					(I)More
				appropriate recognition of differences in employee wages and office rents among
				areas
						(i)In
				generalIn recognition of the limitations on available data (as
				described in clause (ii)) for use as the employee wage and office rent proxies
				in the practice expense geographic index described in subparagraph (A)(i), and
				in order to more appropriately reflect differences among different fee schedule
				areas, for services furnished on or after January 1, 2010, such practice
				expense geographic index shall be an index which reflects
				1/2 of the difference between the relative costs of
				employee wages and rents in each of the different fee schedule areas and the
				national average of such employee wages and rents.
						(ii)Limitations on
				available dataThe limitations on available data described in
				this clause are the following:
							(I)The need to use
				proxy data to reflect differences in employee wages and rents among
				areas.
							(II)Wages for some
				categories of employees being determined in national markets.
							(III)Physicians
				having to compete for some employees in market areas that cross fee schedule
				areas.
							(IV)Physicians in
				rural areas frequently having to locate their offices close to urban areas and
				competing with urban rent
				markets.
							.
			
